 1   JEAN E.WILLIAMS, Acting Assistant Attorney General
     JEFFREY N. CANDRIAN, Trial Attorney
 2   United States Department of Justice
     Environment and Natural Resources Division
 3   Natural Resources Section
     Bar No. 43839 (Colorado)
 4   999 18th St. S. Terrace #370
     Denver, CO 80202
 5   jeffrey.candrian@usdoj.gov
     Telephone: (303) 844-1382
 6   Fax: (303) 844-1350
     Attorney for Defendants U.S. Department of Interior,
 7   Bureau of Reclamation
 8
                               IN THE UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10                                            FRESNO DIVISION
11

12 NORTH COAST RIVERS ALLIANCE, ET                      CASE NO. 1:16-cv-00307-DAD-SKO
   AL.,
13
                     Plaintiffs,                        FEDERAL DEFENDANTS’ REPLY IN
14                                                      SUPPORT OF MOTION TO STAY
          v.
15
   UNITED STATES DEPARTMENT OF THE                      DISTRICT JUDGE DALE A. DROZD
16 INTERIOR, ET AL.,                                    MAGISTRATE JUDGE S. OBERTO

17                           Defendants,

18            and

19 WESTLANDS WATER DISTRICT, ET AL.,

20                           Intervenor-Defendants.

21
            On April 5, 2021, Federal Defendants filed a motion requesting a stay of this case until May
22
     12, 2021 (“Motion”). ECF No. 141. This Court has already granted similar stay requests in two
23

24 related cases: Center for Biological Diversity et al. v. United States Bureau of Reclamation et al.,

25 1:20-cv-706-DAD-EPG (ECF No. 36) and Hoopa Valley Tribe v. United States Bureau of

26 Reclamation et al., 1:20-cv-01814−DAD-EPG (ECF No. 48). Plaintiffs filed a response opposing

27 Federal Defendants’ Motion on April 20, even though Federal Defendants’ stay request—if

28

      1:16-cv-00307-DAD-SKO
      Federal Defendants’ Reply to Motion to Stay
     approved today—would now only stay the case for three weeks. Federal Defendants respectfully
1

2 request that the Court grant its short stay request for the reasons stated in their Motion.

3          DATED: April 21, 2021.

4                                          Respectfully submitted,
5                                          JEAN E. WILLIAMS, Acting Assistant Attorney General
                                           United States Department of Justice
6                                          Environment & Natural Resources Division
7
                                           /s/ Jeffrey N. Candrian
8                                          JEFFREY N. CANDRIAN
                                           Attorney for the U.S. Department of the Interior, U.S. Bureau
9                                          of Reclamation
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      1:16-cv-00307-DAD-SKO
      Federal Defendants’ Reply to Motion to Stay
1

2                                     CERTIFICATE OF SERVICE
3       I hereby certify that on April 21, 2021, I electronically filed the FEDERAL
  DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STAY with the Clerk of Court using
4 the ECF system, which automatically will send email notification to the attorneys of record.

5                                            /s/ Jeffrey N. Candrian
                                             JEFFREY N. CANDRIAN
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     1:16-cv-00307-DAD-SKO                       1
     Federal Defendants’ Motion to Dismiss
